Citation Nr: 0834941	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a breathing 
disorder, a disorder manifested by an irregular heart beat, 
and skin cancer, claimed as due to exposure to asbestos, 
herbicides, and ionizing radiation.  

2. Entitlement to service connection for a left testicular 
tumor and a liver tumor, claimed as due to exposure to 
herbicides and ionizing radiation.  

3. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1956 to January 1977.  
He served in the Republic of South Vietnam from April 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Custody of the case was subsequently transferred 
to the RO in Salt Lake City, Utah.  

In an August 2005 statement the veteran stated that he had to 
watch his blood sugar levels, for fear of developing 
diabetes.  While the diabetes is presumptively due to 
inservice exposure to herbicides, it does not appear that the 
veteran now has diabetes.  However, if in the future he 
should develop diabetes, he may then file a claim for service 
connection for diabetes. 


FINDINGS OF FACT

1.  Because the veteran served in the Republic of South 
Vietnam from April 1968 to November 1969 he is presumed to 
have been exposed to herbicides, including Agent Orange. 

2.  Although the veteran may have been exposed to radar 
operations the evidence does not demonstrate that he was 
exposed to ionizing radiation during active service. 

3.  The evidence of record does not demonstrate asbestos 
exposure during active service.

4. A chronic pulmonary disorder, a left testicular tumor, and 
skin cancer are not shown at any time. 

5. Chronic cardiac pathology is not affirmatively shown to 
have had its onset during service, and chronic cardiac 
pathology which first manifested after service is unrelated 
to an injury, disease or event of service origin to include 
exposure to herbicides.  

6. A cancerous liver tumor is not shown at any time and a 
simple liver cyst is affirmatively shown to have had onset 
after service and is unrelated to an injury, disease or event 
of service origin to include exposure to herbicides.  

5. PTSD is shown to be productive of a disability picture 
that equates to occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to various symptoms 
such as disturbance of mood and affect, sleep disturbance, 
intrusive thoughts, flashbacks, and nightmares; his 
disability picture is one of no more than mild or transient 
occupational and social impairment with reduced work 
efficiency only during periods of significant stress and 
there is no evidence of such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation, and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSIONS OF LAW

1. The veteran was not exposed to ionizing radiation or 
asbestos during active service.  38 U.S.C.A. § 1112 (West 
2002) and 38 C.F.R. § 3.309, 3.311 (2007).  

2. A chronic pulmonary disorder, a left testicular tumor, and 
skin cancer, claimed as due to in-service herbicide exposure, 
are not shown.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309 (2007). 

3. Chronic cardiac pathology was not incurred in or 
aggravated by service, did not manifest within one year after 
service and is not presumptively due to in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4. A liver tumor to include was not incurred in or aggravated 
by service, did not manifest within one year after service 
and is not presumptively due to in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

5. The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the remaining claims on appeal, 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing but he declined that opportunity.  The RO 
has obtained the veteran's service medical records and 
postservice treatment records at a military medical facility, 
and private medical treatment records.  

Regarding the claims of service connection, a VA examination 
is not required in the absence of evidence of an association 
with an established event or injury in service (back 
disability) or evidence of current disability (arthritis of 
the right hip and knee, left hip and knee, and traumatic 
arthritis of multiple joints).  The veteran was afforded VA 
examination for the claim for service connection for PTSD in 
April 2006, which is also sufficient for rating purposes.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is 
neither indication that the veteran was unaware of what was 
needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, 
the Board concludes that there has been full VCAA compliance.  

II. Factual Background

The veteran's service treatment records and service personnel 
records have been reviewed.  A May 1956 enlistment 
examination found that the veteran had mild acne vulgaris on 
his shoulders and back.  

During active service, the veteran was treated for infectious 
mononucleosis in August 1958 and for an unknown influenza 
virus in March 1960.  

The veteran was hospitalized in May 1962 and June 1962 for 
dermatophytosis of both feet.  He had a long history of 
scaling dermatitis of the feet and a reaction of the hands.  
He steadily improved during hospitalization.  

The service treatment records next show that the veteran was 
seen in August 1970 for right-sided chest pain.  On 
examination, his lungs were clear and he had a normal sinus 
rhythm of the heart without rubs or murmurs.  A September 
1976 EKG was within normal limits.  All chest X-rays during 
service were negative.  

The veteran's final in-service examination, conducted in 
September 1976, revealed no respiratory, cardiac, skin, 
testicular or liver abnormalities and the veteran denied any 
such complaints in a report of medical history completed at 
that time.  

Following separation from active service, the veteran was 
treated in July 1981
at a military medical facility for dermatitis of the genital 
region.  A September 1982 EKG was within normal limits.  A 
February 1988 EKG found sinus arrhythmia with one premature 
ventricular contraction but no ischemic changes.  In May 1988 
it was noted that he had been hospitalized in February 1988 
and, after an episode of dizziness, diagnoses of viral 
labyrinthitis and atrial fibrillation had been made.  An 
October 1991 chest X-ray was normal, with no abnormalities of 
the cardiomediastinal structures.  A January 1991 EKG 
revealed atrial fibrillation.  An October 1991 echocardiogram 
revealed, in part, aortosclerosis.  A September 1993 chest X-
ray was normal and an abdominal ultrasound revealed a cyst in 
the right lobe of the liver but the liver was otherwise 
normal in appearance.  In November 2000, the veteran was 
treated for atrial fibrillation.  A February 2002 treatment 
record noted that the veteran should be referred for a 
dermatology consultation and that he had previously had skin 
cancer.  A treatment record later in February 2002 shows that 
his actinic keratosis of the face and scalp were treated with 
liquid nitrogen and that he had verruca vulgaris lesion on 
his palms and hands.  The precancerous nature of these was 
discussed with the veteran.  In November 2003 he had a 
recurring lesion at the site of prior excisions of "skin CA 
[cancer]."  The assessment was a history of skin cancer, 
most likely actinic keratosis, with prior history of skin 
cancers in the same location.  

Medical records dated in 2004 and 2005 written by Dr. D. show 
that in December 2004 the veteran's lungs were clear to 
auscultation on examination.  He had a slightly irregular 
heart beat but no murmurs or gallops.  He had no skin 
lesions.  The impression was probable atrial fibrillation, 
which was confirmed in a December 2004 EKG.  In February 2005 
his lungs were again clear on examination and there were no 
murmurs or gallops but his pulse rate was slow and irregular.  
The impressions included atrial fibrillation.  

A January 2006 report of an echocardiogram demonstrated bi-
atrial enlargement and mild mitral regurgitation, and mild to 
moderate tricuspid regurgitation.  In a March 2006 private 
treatment record, it was concluded that the study suggested  
mild reversible ischemia of the inferior wall area.  An 
earlier January 2006 report reflected that the veteran had 
chronic atrial fibrillation since 1995 with no history of 
chest pain, shortness of breath, paroxysmal nocturnal dyspnea 
or orthopnea.  He had no history of hypertension or diabetes.  
He quit smoking in 1997.  On examination of his chest there 
was no accessory muscle movement noted.  He had bilateral 
equal air entry.  An EKG revealed atrial fibrillation.  The 
pertinent assessments were chronic atrial fibrillation and an 
abnormal EKG.  In March 2006, a cardiac catheterization found 
normal left ventricular systolic function and no significant 
coronary artery disease.  

A February 2006 progress note form Dr. Pendleton reflects 
that the veteran had skin cancer on his nose.  A cardiology 
evaluation had found reversible ischemia.  The veteran denied 
chest pain and shortness of breath.  In that same report, it 
was noted that a 2000 study had found a liver tumor.  
Reportedly, he had been exposed to Agent Orange and asbestos.  
The assessments were a skin lesion and coronary 
atherosclerosis.  He was to be referred to a dermatologist. 

A March 2006 record from Dr. Trimble, a dermatologist, 
reflects that the veteran had skin lesions.  He had angiomas 
of the face and skin tags on his neck.  He had a questionable 
history of skin cancer.  

In April 2006 the veteran's wife stated that she was aware 
that the veteran had Vietnam Syndrome.  He would wake at 
night, yelling and screaming.  Additionally, he had 
flashbacks and nightmares because of the Gulf War.  

On VA psychiatric examination in April 2006 the veteran 
reported that after serving in Vietnam he developed 
flashbacks and nightmares.  He also began drinking.  He had 
gotten hold of the situation somewhat until the Gulf War 
broke out and then the nightmares began again.  He was 
treated for depression in 1995 and was put on Zoloft.  He now 
had flashbacks and nightmares and reported that his symptoms 
occurred constantly.  The effect of the symptom on his daily 
functioning was to create a feeling of sadness.  He had had 
problems with his marriage and handling money, having gone 
bankrupt in 2000.  He had had a minimal response taking 
Zoloft.  Continuous treatment was still required to control 
his symptoms and he visited his family doctor once a year.  
He had not had psychotherapy within the past year and he had 
not had any psychiatric hospitalizations.  

During service, his occupation was a vehicle transpiration 
supervisor and helicopter machine gunner.  His military 
decorations included the Combat Action Badge, and the Vietnam 
Service Medal.  He had engaged in combat in Vietnam.  He had 
continued to receive further education and training during 
service after returning from Vietnam.  He was receiving 
treatment for skin cancer but had not been hospitalized for 
it.  He had in irregular rhythm of his heart for which he was 
being treated but had not been hospitalized.  He had a tumor 
in his liver and on his left testicle.  

After service, the veteran was employed as a heavy vehicle 
operator for 18 years.  His relationship with his supervisor 
and co-workers was good, but he had some problems as work and 
some stress.  His relationship with his children was 
described as being great.  It was reported that there had 
been major changes in his daily activities and social 
function since his mental condition had developed.  He had 
drunk alcohol excessively in the past, and still drank 
alcohol.  He demonstrated avoidance of stimuli associated 
with inservice trauma, with efforts to avoid thoughts, 
feelings or conversations associated with trauma and he tried 
to avoid intrusive thoughts.  However, his efforts to avoid 
activities, places or people that aroused recollections were 
not persistent.  He had a markedly diminished interest or 
participation in significant activities but this was not 
persistent since he did go to social events.  Feelings of 
detachment and estrangement from others were also not 
persistent and Zoloft helped control his mood.  He complained 
of symptoms of increased arousal, exaggerated startle 
response, as well as difficulty falling and staying asleep.  

On mental status evaluation, the veteran's orientation, 
communication, speech, concentration, thought processes, and 
memory were all normal.  His appearance, hygiene, and 
behavior were appropriate.  His affect and mood were 
abnormal, having a flattened affect and a nearly continuous 
depressed mood, but he was able to function independently and 
with daily doses of Zoloft his mood was fairly good.  There 
was an absence of panic attacks, suspiciousness, history of 
delusions, history of hallucinations, obsessional rituals, 
impaired judgment, impaired abstract thinking, as well as 
homicidal and suicidal ideation.  There were no 
hallucinations found during the evaluation.  

The diagnoses were post-traumatic stress disorder and alcohol 
dependence, with the latter representing a progression of the 
former.  It was noted that the symptoms of the two disorders 
could be delineated from each other, with the thoughts of 
combat being due to post-traumatic stress disorder and the 
daily intoxication being due to alcohol dependence.  The 
Global Assessment of Functioning was 65.  It was commented 
that if the veteran reduced his exposure to news and 
political events and internet information about the Iraq War, 
his symptoms would diminish.  He had no difficulty performing 
the activities of daily living.  His psychiatric symptoms 
were mild or transient but caused occupational and social 
impairment with decreased work efficiency and occupational 
tasks only during periods of significant stress.  His symptom 
of depression was treated with anti-depressant medication 
(Zoloft).  He had no difficulty understanding simple or 
complex commands.  He did not appear to pose a threat of 
persistent danger or injury to himself or others.  

A notation in the report of a private chest X-ray in May 2006 
notes that the veteran had a history of chest pain and of 
atrial fibrillation.  The chest X-ray revealed minimal 
cardiac enlargement.  His lungs were well expanded.  A 
minimal streaky density was seen in the left lung base.  The 
impression was minimal scarring or discoid atelectasis at the 
left lung base with the lungs well expanded and minimal 
cardiomegaly.  

II. General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. 

A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  However, not every 
manifestation of abnormality of heart action or heart sounds 
or cough, in service will permit service connection for, 
respectively, disease of the heart or pulmonary disease, 
first shown as a clear-cut clinical entity at some later 
date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as cancer, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection is limited to cases in which disease or 
injury have resulted in a disability and absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

The Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2007).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365. 

III. Analysis

The veteran has contended in his September 2006 notice of 
disagreement (NOD), as well as his November 2006 VA Form 9, 
that exposure to herbicide and exposure to radiation from 
radar has caused all of the disabilities for which service 
connection is claimed.  Also, he is claiming that in-service 
exposure to asbestos has caused a breathing disorder, a 
cardiac disorder manifested by an irregular heart beat, and 
skin cancer.  Finally, he also contended that he was exposed 
to Agent Orange, which he believed resulted in his skin 
cancer and respiratory problems.

Radiation

Service connection for disability due to inservice ionizing 
radiation exposure can be shown by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of 
cancer are presumptively service connected where a person is 
a "radiation-exposed veteran" which is defined at 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is otherwise shown that disability, 
even if first diagnosed after service, is the result of 
inservice ionizing radiation exposure.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

As to inservice ionizing radiation exposure, his only 
allegation is that he was exposed to radar, which he feels is 
a form of ionizing radiation.  

Radar equipment emits microwave-type non-ionizing radiation, 
which is not subject to review under the statutory and 
regulatory scheme for claims based on exposure to ionizing 
radiation.  The Court of Appeals for Veterans Claims (Court 
has taken judicial notice that naval radar equipment emits 
microwave-type non-ionizing radiation which is not subject to 
review under the ionizing radiation statute and regulations.  
Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984. 

While skin cancer is listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2)(vii), for the provisions of claim 
development, cancer of the lung, liver, skin or any other 
cancer (i.e., testicular cancer) must, under 38 C.F.R. 
§ 3.311(b)(5)(iv), manifest within five (5) years of the last 
exposure, which in this case must be presumed to be when he 
was last in Vietnam in November 1969.  Such is not the case 
here.  Moreover, 38 C.F.R. § 3.311(a) specifically states 
that the regulatory provisions apply when it is claimed that 
a radiogenic disease is the "result of exposure to ionizing 
radiation in service."  Since exposure to radar is not 
exposure to ionizing radiation, the provisions of 38 C.F.R. 
§ 3.311 do not apply.  

To the extent that the veteran alleges that inservice 
exposure to radar is exposure to a form of ionizing 
radiation, where, as here, the determinative issue involves a 
question of a scientific fact, competent medical evidence is 
required to substantiate the claim.  The appellant as a lay 
person is not competent to offer an opinion on a matter of 
scientific fact, and consequently his statements to the 
extent that he relates any claimed disability to exposure to 
radar during service does not constitute competent evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Asbestos

Regarding asbestos-related diseases, the Board notes there 
are no laws or regulations specifically dealing with asbestos 
and service connection.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims.

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate the 
veteran's claim for service connection for a lung disorder, 
as a residual of exposure to asbestos, under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of 
in-service exposure to asbestos for claimants that worked in 
one of the occupations that the M21-1 listed as having higher 
incidents of asbestos exposure.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 
4 Vet. App. 438, vacated at 4 Vet. App. 523, new decision 
issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to his 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held, in relevant part, as follows:  M21-1, 
Part VI, par. 7.21(a), (b), and (c) are not substantive in 
nature, but nonetheless need to be discussed by the Board in 
all decisions; the first three sentences of M21-1, Part VI, 
par. 7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

The veteran served not only in vehicle operation but, as 
stated in his January 2006 initial claim, in a motor vehicle 
flight line.  This appears consistent with his DD Form 214, 
indicating a primary specialty of Truckmaster.  In subsequent 
statements he indicates that asbestos was used in most 
Government buildings that were constructed from the 1940s to 
the 1960s.  Even if true, however, his occupational specialty 
was not one that was likely to expose him to asbestos.  
Accordingly, the Board concludes that the veteran was not 
exposed to asbestos.  Indeed, his job functions did not 
involve mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry, construction, or 
manufacture.  Moreover, although working on a motor vehicle 
flight line, the veteran was not a mechanic and this did not 
likely service of friction products such as clutch facings 
and brake linings, nor has he contended to have been involved 
with the manufacture and installation of roofing or flooring 
materials, asbestos cement sheet and pipe products, or 
military equipment.

Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Because the veteran served in the Republic of South Vietnam 
during the applicable time period, he is presumed to have 
been exposed to herbicides, including Agent Orange.  

Service Connection

On the basis of the service treatment records, none of the 
claimed disabilities were affirmatively shown to have been 
present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In this vein, it is observed that the in-service 
notation of treatment for dermatitis reflects that the 
dermatitis resolved.  

It is acknowledged that the veteran is competent to describe 
symptoms of the claimed disabilities.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However,
the service treatment records fail to demonstrate the 
combination of manifestations sufficient to identify a 
chronic pulmonary disorder, a chronic cardiac disorder, skin 
cancer, a testicular tumor or a liver tumor sufficient to 
establish chronicity during service.  As chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

The evidence shows, at most, only some isolated complaints of 
respiratory problems and is negative for the existence of 
chronic pulmonary pathology.  X-ray evidence of some 
pulmonary abnormality is not shown until many years after 
service and even such X-rays do not document the existence of 
a chronic pulmonary disease.  Treatment for skin pathology, 
variously diagnosed, is also first shown years after active 
service.  Upon review of the evidence, the post-service 
notations of skin cancer are actually no more than a mere 
repetition of clinical histories related by the veteran.  
Specifically, he did not have skin cancers excised from his 
skin but had removal of actinic keratoses.  Since these 
notations of skin cancers were based upon an erroneous 
history related by the veteran, they have no probative value 
and skin cancer is not otherwise shown at any time.  
Similarly, a post-service study found no more than a simple 
cyst of the liver and no cancerous liver tumor has ever been 
document.  The record is also devoid of clinical evidence of 
a testicular tumor.  As to cardiac pathology, this also is 
first shown a number of years after active service.  The 
absence of continuity of symptoms from 1977 and no earlier 
than the late 1980s for any of the claimed conditions 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

While the veteran has associated his current conditions to 
service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disabilities based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

Regarding service connection based on the initial 
documentation after service under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe observable 
symptoms, the claimed disabilities are not capable of lay 
observation.  Rather, the determination as to the presence of 
the disability is medical in nature, that is, not capable of 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the questions are the existence of a chronic 
pulmonary disorder, skin cancer, a liver tumor, and a left 
testicular tumor are not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to substantiate 
that that he has a chronic pulmonary disorder, skin cancer, a 
testicular disorder or a liver tumor and that his current 
cardiac pathology had its onset during service or are due to 
inservice herbicide exposure.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Regarding the cardiac pathology, on the question of medical 
causation, there is no competent medical evidence in favor of 
the claim.  In the absence of evidence that cardiac pathology 
may be associated with an established event, injury, or 
disease in service, VA is not obligated under the duty to 
assist to obtain a medical opinion  addressing causation of 
cardiac pathology. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there no such evidence favorable to the 
claims, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

The remaining question is whether the claimed disabilities 
are associated with exposure to herbicides, including Agent 
Orange.  

While chloracne and respiratory cancers are associated with 
herbicide exposure, the evidence does not show that the 
veteran has either of these disorders.  Moreover, cardiac 
pathology, non-cancerous skin disorders, testicular tumors, 
and liver tumors are not diseases associated with exposure to 
herbicides, including Agent Orange, for which service 
connection on a presumptive basis may be established. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent evidence that any of the 
claimed disorders which actually exist are actually caused by 
exposure to herbicides, including Agent Orange.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 
F.3d 1039.  

For the foregoing reasons, the preponderance of the evidence 
is against the claims that the disabilities at issue are the 
result of exposure to herbicides, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Post-Traumatic Stress Disorder Initially Rated 30 percent

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The criteria for the next higher rating, 50 percent, for 
post-traumatic stress disorder under Diagnostic Code 9411 are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411.  

A GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness.  A GAF score of 61 to 70 indicates 
that the examinee has some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  While the GAF score is relevant evidence, the 
GAF score alone is neither statutorily nor regulatory 
controlling in rating a psychiatric disorder, rather the 
rating is determined by the application of the Rating 
Schedule, 38 C.F.R. Part 4, as explained above. 

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).  Here, the recent VA psychiatric rating examination 
noted that symptoms of the service-connected post-traumatic 
stress disorder could be delineated from the nonservice-
connected alcohol dependence.  So, only those due to the 
service-connected post-traumatic stress disorder may be 
considered for rating purposes.  

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  Second, the symptoms do not more nearly 
approximate the level of disability encompassed in the 
criteria for a 50 percent rating. 

Under Diagnostic Code 9411, the current degree of impairment 
due to the documented symptoms of sadness, impaired mood, and 
impaired affect is encompassed in the 30 percent rating.  In 
the absence of symptoms of circumstantial or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impairment or short and long term memory, impaired 
judgment or abstract thinking, or disturbances of motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships, the disability picture does not 
more nearly approximate or equate to the criteria for a 50 
percent rating.  Moreover, the record shows that the veteran 
has remained married for many years and has a satisfactory 
relationship with his supervisor and co-workers, as evidence 
of the ability to maintain effective relationships. 

With respect to symptoms associated with the diagnosis of 
post-traumatic stress disorder in DSM-IV, but not listed in 
Diagnostic Codes 9400 and 9411, such as sleep disturbance, 
nightmares, flashbacks, and avoidance of activities that 
arouse recollections of his experiences in Vietnam, these 
symptoms do not raise the disability to the level of reduced 
reliability and productivity required for a 50 percent 
rating.  The GAF score of 65 is consistent with the overall 
disability picture and represents no more than mild 
impairment.  Thus, for the reason explained, the actual 
symptoms do not more nearly approximate the criteria for the 
50 percent rating. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating greater 
than 30 percent for post-traumatic stress disorder.  This is 
particularly true in light of the fact that veteran does not 
require psychotherapy and his satisfactory relationship with 
his children.  Although he has had for file for bankruptcy in 
the past, his medication helps to control his symptoms and he 
has no difficulty performing the activities of daily living.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The inadequacy of the 
schedular criteria is a threshold determination, without 
which further extraschedular consideration is not required 
and requires a comparison of the level of disability and 
symptomatology with the schedular rating.  If the latter 
reasonably describe the disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule and the assigned schedular rating is adequate.  If 
not, then it must be determined whether the disability 
picture exhibits other related factors, an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Thun v. Peake, 22 Vet. 
App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The veteran has not been 
hospitalized on account of the post-traumatic stress 
disorder.  He has sought emergency room treatment on only one 
occasion and the post-traumatic stress disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.  


ORDER

Service connection for a breathing disorder, a disorder 
manifested by an irregular heart beat, and skin cancer, 
claimed as due to exposure to asbestos, herbicides, and 
ionizing radiation is denied.

Service connection for a left testicular tumor and a liver 
tumor, claimed as due to exposure to herbicides and ionizing 
radiation is denied.  

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied. 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


